Title: To James Madison from William Eaton, 9 November 1802
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 9. Nov. 1802.
					
					The letter accompanying this of 22d. a 27th. ult. went off for Gibraltar on the day of its date by an English merchantman which, having sprung a leak at sea, returned into port.  That from the department of State of May 10th. I had the honor to receive 30th.
					It was enjoined on me to forward my account by the return of the squadron: but it must be long since known to the Government that no ship of that squadron showed itself here for seven or eight months previously to leaving this sea.  My reasons for not forwarding it by the Washington were stated in the letter of 13. Decemr. last.  It would have been desirable to have obtained permission to present my account in person.  There are items to which I have no regular vouchers, and others whose vouchers require explanation.  These people never give receipts for presents.  I could not prevail on the Bey nor his minister to receipt the articles delivered him as the conditions of peace; and I should forever have remained destitute of such a voucher if he had not committed himself in his letter to the President of 8th. Sepr.  I shall forward the account by the first direct conveyance.  In the mean time it is incumbent on me to advise government that the incidents of my measures with Mahamet Bashaw have involved an expence of about twenty three thousand dollars, for the defraying of which I have obtained cash on credit here; and for the re-embursement of which immediate provisions must be made.  I lament having been the principal agent in measures which have incurred this useless expense to my country: useless it would not have been if those measures had received timely support.  The failure of the project will not be followed with any other inconveniencies to our affairs here; though, I confess, I had apprehensions of more serious consequences from it.  Chagrin would forbid me ever making this Statement if I were in cash to re-emburse the sum—But I have suffered every species of personal vexation here which barbarity could inflict to compel me into the views of this regency.  Every thing which took the appearance of a promise has been exacted of and extorted from me.  I have literally been robbed—and am consequently destitute of resources here.  If this expence should not be admitted in account on final statement, my property in America must go to indemnify the United States, so far as it will extend to that object.  I have the satisfaction to reflect that I have hitherto yielded no national points here; on the contrary, though it threatned and may eventually, effect my personal ruin, have steadfastly resisted the Bey’s instances and exactions: but, though he menaced me in all shapes to compel concessions, I find this obstinacy, (as he is pleased to term it) will produce no public mischief.  Since parting, on bad terms, with the minister on 4th. Septemr. I have not been at the palace till yesterday; and then went to demand the destination of a squadron of the Bey’s cruisers, consisting of five vessels, carrying in all 104 guns and 730 men, now ready to sail.  Was received with more civility than for many months past, and obtained satisfactory assurance that the Bey had actually no hostile intentions against the Americans.  He will be quiet, till he receive the President’s answer.  It is hoped the answer will come forward with argument to keep him quiet.
					It were to have been wished that the President’s answer concerning the present intended for me by the Government of Denmark had been decisive and final.  In the first instance I refused retaining it on any consideration.  The commissioner begged I would not offer this contempt to the good intentions of the king.  I therefore submitted the matter to Govt.  But the President’s answer throws the subject back to its original position.  I shall leave it there till I return to America.
					From the last clause of your letter of 10. May I am apprehensive Government will be as much disappointed at the ineffectual operations of this season as any individual can have been.  It is most unfortunate that any events should have impeded the squadron proceeding to its intended station.  The moment was favorable—it is past—and we must retrieve by accelerated energy what we have lost by moderation.  No UStates ship of war has appeared on the enemy’s coast since the last of August.
					The prizes lately carried to Tripoli, supposed to be Americans, prove to be Swedes.  They arrived since the negociation: but the Bashaw nevertheless raises new claims on that account; and refuses to liberate them on the consideration of the general ransom and pacification.  Here is a new source of embroil.  Such will forever be the consequence of negociation with these pirates so long as cash or foreign intervention are relied upon as mediators.
					The Batavian squadron, which arrived here on the eighth ult. will depart in four days.  They certainly succeed in re-establishing their former treaties without new sacrifices; but they come forward with an imposing attitude: a squadron composed of three ships of the line and several frigates, the Admiral of which DeWinter, is an officer of distinguished talents and merit.  I have the honor to remain with perfect respect, Sir, your Mo. Obed. Servt.	
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
